Citation Nr: 0114290	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the proximal radius and ulna of 
the left arm.

2.  Entitlement to an initial evaluation in excess of 10 
percent for mild incomplete paralysis of the left ulnar 
nerve.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (or TDIU).  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had verified active duty from April 1968 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1995 and August 1999 rating 
actions by the Fort Harrison, Montana Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

This case was previously before the Board in May 1998, at 
which time the claim regarding the left ulna was remanded for 
further development.  Such development having been completed, 
the claim is again before the Board for appellate review.  At 
the time of the Board's May 1998 remand, the issue before the 
Board was entitlement to an increased evaluation for 
residuals of a fracture of the left ulna, with non bony union 
and elbow dysfunction, then rated as 10 percent disabling.  
That 10 percent rating was assigned in a March 1995 rating 
decision, and was made effective January 1994.  The veteran 
appealed the 10 percent rating assignment to the Board, and 
in its May 1998 remand, the Board also instructed that 
separate ratings for nerve and circulatory components be 
evaluated pursuant to Esteban v. Brown, 6 Vet. App. 259 
(1994).  During the pendency of this appeal, the RO added a 
combined disability rating for the left radius with the left 
ulna, retroactively granted an increased rating for the 
combined evaluation, granted a separate rating for the 
neurological component of the disorder, and denied any 
separate ratings for alleged circulatory manifestations of 
the disorder.  

Specifically, in an August 1999 rating decision, the RO 
discontinued the 10 percent disability rating for "fracture 
of the left ulna with non-bony union and elbow dysfunction," 
and reclassified the disorder as one for "residuals of a 
fracture of the proximal radius and ulna of the left arm."  
In doing so, the RO still listed fracture of the left ulna 
with non-bony union and elbow dysfunction, but therein noted 
that the disorder, retroactively, was rated zero percent from 
January 15, 1980 to January 10, 1994.  The RO stated that the 
evaluation for the healed fracture, left radius, which was 
currently evaluated at zero percent disabling, was also 
discontinued effective January 10, 1994.  In that regard, it 
is noted that in a February 1999 statement, the veteran 
specifically initiated a claim for an increased rating for 
the left radius.  The August 1999 rating decision serves as 
his adjudication of that matter.  The veteran did not 
disagree with the August 1999 rating decision as it regards 
the issue of the left radius specifically.  However, while 
any disagreement the veteran may have with the specific 
reclassification of the disorders, and combination thereof, 
has not been specifically raised in his pleadings, the matter 
of the radius is also discussed in the decision below since 
evaluation of the veteran's left radius has now been combined 
with evaluation of the left ulna. 

When the RO combined the two disabilities into one in the 
August 1999 rating action, it also granted an increased 
rating, from 10 to 30 percent for residuals of a fracture of 
the proximal radius and ulna of the left arm; pursuant to the 
diagnostic criteria in Diagnostic Codes 5212-5211.  This 
increase was made effective retroactively to January 1994, as 
was the original increase to 10 percent.  That date 
represents the first date of VA treatment showing increased 
symptomatology.  

Also in the August 1999 rating decision, the RO granted a 
separate rating for incomplete paralysis, mild, of left ulnar 
nerve, and rated it 10 percent under Diagnostic Code 8516.  
See Esteban v. Brown, supra.  As the orthopedic and 
neurological components of the veteran's left ulnar 
disability were essentially previously before the Board in 
May 1998 (when the disorder was classified as fracture of the 
left ulna with non-bony union and elbow dysfunction), the 
Board will retain jurisdiction on the matter and determine in 
the decision below whether the veteran is entitled an 
evaluation in excess of the newly assigned 30 percent, and 
initially assigned 10 percent, ratings for residuals of a 
fracture of the proximal radius and ulna of the left arm, and 
mild incomplete paralysis of left ulnar nerve, respectively.  

The Board will not discuss whether the veteran is entitled to 
service connection for circulatory problems due to the 
fracture of the left radius and ulna, as that issue, while 
also raised by the Board in its May 1998 remand, is not a 
part of the increased rating claim and was adjudicated by the 
RO in August 1999 with no subsequent disagreement by the 
veteran.  The Board, however, does point out that since 
August 1999, when the RO found the alleged service connection 
claim for circulatory problems to be "not well-grounded," 
the law has changed.  The veteran is hereby advised of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000). 

Nor will the Board address whether the veteran is entitled to 
an evaluation in excess of 20 percent for osteomyelitis of 
the left ulna.  In its May 1998 remand, the Board inquired 
whether the veteran was also claiming entitlement to an 
earlier effective date for the grant of service connection 
for osteomyelitis.  The RO asked the veteran the same, and in 
a statement received in May 1998, the veteran clarified that 
he was only appealing the assignment of a 20 percent rating 
for osteomyelitis.  By way of a December 1998 rating 
decision, the veteran received entitlement to a temporary 
total evaluation because of treatment for a service-connected 
condition requiring convalescence; pursuant to 38 C.F.R. 
§ 4.30.  Following the 100 percent rating assignment (from 
November 6, 1998 to January 31, 1999), the evaluation for 
osteomyelitis of the left ulna was continued at a 20 percent 
rating from February 1, 1999, and then was scheduled to 
decrease to zero percent effective May 1, 1999.  In January 
1999, the RO informed the veteran that they would treat the 
claim as a formal claim for increase, since the veteran had 
raised the issue of appealing the evaluation of osteomyelitis 
from the rating decision of 1995, more than a year from the 
date of that decision.  In the August 1999 rating decision, 
the RO decided to continue the evaluation of osteomyelitis as 
20 percent disabling as of February 1, 1999, and to continue 
with that evaluation until on or about January 2004.  The 
veteran did not submit disagreement on this issue, and it is 
therefore not before the Board on this appeal.  

Lastly, in the interim, the veteran has perfected an appeal 
for entitlement to TDIU.  All issues on appeal are discussed 
in the decision below.  


FINDINGS OF FACT

1.  The veteran is right hand dominant, and his left upper 
extremity is considered his minor extremity.  

2.  The veteran's left ulna and radius disability is rated at 
the maximum schedular rating under the applicable diagnostic 
code, and the medical evidence of record does not show 
intermediate ankylosis, requisite limitation and extension of 
the forearm flexion, or nonunion of the radius and ulna, with 
flail false joint, for which a higher evaluation could be 
applied.  

3.  The veteran's mild incomplete paralysis of the left ulna 
is manifested by sensory deficits in the distribution of the 
left ulnar nerve, weakness, decreased grip strength, no 
painful neuropathy, and no evidence of injury to the left 
radial or median nerve; and, normal motor strength in 
musculature innervated by the left radial and median nerve, 
normal motor nerve conduction studies of the left radial and 
median, and normal left median sensory nerve conduction 
study.  

4.  Service connection is in effect for residuals of fracture 
of the proximal radius and ulna of the left arm, 
osteomyelitis of the left ulna, and mild incomplete paralysis 
of the left ulnar nerve; with a combined disability rating of 
50 percent.

5.  The veteran completed up to 1 year of high school 
education, and his most recent occupation was that of a heavy 
equipment operator.  

6.  The veteran last worked in a full time capacity in 
November 1998, and claims that he became totally disabled at 
that time. 

7.  The veteran is precluded from engaging in substantially 
gainful employment by reason of his service-connected left 
forearm disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for residuals of fracture of the proximal radius and 
ulna of the left arm have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5205, 5206, 5210, 5211, 5212 (2000).

2.  The criteria for a rating in excess of 10 percent for 
mild incomplete paralysis of the left ulnar nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2000).

3.  Resolving all reasonable doubt in the veteran's favor, 
the veteran is individually unemployable by reason of his 
service-connected left forearm disabilities.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran fractured both bones of the left forearm in a car 
accident in service in July 1972.  

In an April 1980 rating decision, service connection was 
granted for fracture of the left ulna, and a zero percent 
rating was assigned pursuant to Diagnostic Code 5211.  At 
that time, service connection was also granted for fracture 
of the left radius, and a zero percent rating was assigned 
pursuant to Diagnostic Code 5212.  

In February 1994, the veteran requested an increased 
evaluation for his left forearm disabilities.  

VA medical records dated from January 1994 to March 1994 show 
that he was seen for complaints of deformity of the left 
forearm, with the possibility that the plate was eroding.  
Cultures were done and were negative.  

In April 1994, the veteran underwent VA examination for the 
bones.  Examination of the left arm showed marked increase of 
bony mass over the left ulna, approximately 4 inches down 
from the elbow and extending down to the mid forearm.  There 
was tenderness around the elbow and over the bone.  The 
examiner noted that the veteran's grip was extremely weak as 
compared to the right arm.  He was unable to totally flex his 
elbow, and could get it to go no farther than 125 degrees.  
There was pain with internal/external rotation of the forearm 
and especially with internal rotation.  There was marked 
thickening of the ulna in the upper 1/3 of the left forearm.  
There was decreased clearing of the fingernail beds after 
pressure applied as compared to the right hand.  The left 
hand did feel cold as compared to the temperature of the 
right hand.  The impression was that there was marked osseous 
hypertrophy of the upper part of he left ulna to the elbow 
with decreased elbow function.  Other impressions were that 
there was osteomyelitis of the left arm ulna with draining 
sinus, and that there was probable nerve and circulatory 
disturbances as a result of the original fracture and ongoing 
nonunion with osteomyelitis.  

Corresponding x-rays of the left forearm showed fractures of 
the proximal radial and ulnar shafts transfixed in good 
alignment by plate and screw fixation devices.  It was noted 
that the radial fracture appeared well healed.  There was 
well aligned internally fixed proximal ulnar shaft fracture 
with appearance of non bony union and large amount of bony 
resorption about the plate.  It was noted that the area of 
resorption could be manifestation of instability, or 
conceivably osteomyelitis.  

In a March 1995 rating decision, the RO evaluated the 
service-connected residuals of fracture of the left forearm.  
The RO determined that the present zero percent for healed 
fracture of the left radius was continued because the 
evidence showed that the fracture of the left radius had 
healed with no residuals.  Evaluation for residuals of 
fracture of the left ulna with elbow dysfunction was 
increased from zero to 10 percent disabling because the 
evidence showed residuals of the fracture of the left ulna to 
include apparent non bony union and slight elbow dysfunction.  
At this time, the RO also established service connection on a 
secondary basis for osteomyelitis with a 20 percent 
evaluation for a period of 5 years, and then a zero percent 
evaluation thereafter.  The veteran disagreed with the rating 
assigned for the residuals of the fracture of the left ulna, 
and thereafter perfected an appeal to the Board.  

In June 1995, the veteran testified at a personal hearing 
before the RO.  In essence, the veteran stated that his elbow 
bone had never healed; that his arm leaked, drained, and that 
he applied a bandage twice a day; and that a doctor told him 
that the only way to get rid of an infection was by 
amputating his arm.  The veteran testified that he was right-
handed, but that he used his left hand a lot.  The veteran 
indicated that he needed to use both of his hands for the 
machinery he used as an equipment operator.  The veteran 
testified that he had given up a few carpenter and good 
construction jobs because of the pain associated with his 
forearm disability.  The veteran testified that he was 
presently self employed, and that his profession was that of 
a paving contractor.  The veteran indicated that he had 
formed a company with a friend.  They had worked together for 
eight years, and that the company had just started one month 
prior.  Prior to that, the veteran worked for the Federal 
Government for one year.  Prior to that year, he worked 
seasonal construction jobs.  He stated that it was hard to 
lift and that there was some discomfort in moving the joint.  
The veteran said that his treating VA doctor had told him 
that there was nerve damage because the veteran had loss of 
feeling in the arm.  

The veteran's wife testified at the hearing and stated that 
the veteran had to wear a sling on the arm after he pulled it 
while trying to help a family member move furniture.  She 
stated that the arm disability interfered with the veteran's 
life in that he was able to do very little with the arm, and, 
essentially, the disability inhibited him from doing hobbies 
such as hunting for fear that reinjury would lead to 
amputation.  

In May 1998, the Board denied the veteran's claim for 
entitlement to an earlier effective date for an award of a 
compensable evaluation for residuals of the left ulna, with 
non bony union and elbow dysfunction.  As indicated in the 
introduction, the Board remanded the claim for entitlement to 
an increased evaluation for residuals of a fracture of the 
left ulna, with non bony union and elbow dysfunction, then 
currently rated as 10 percent.  The Board requested that the 
veteran undergo further orthopedic and neurology examination, 
and essentially asked for opinions regarding from which 
disability the veteran's current orthopedic, neurologic, and 
circulatory symptoms arose.  

A private x-ray of the left forearm, taken in August 1998, 
shows that there were old fractures of the proximal shafts of 
the radius and ulna with plates and screws in both.  The 
radius fracture was solidly united and uncomplicated.  There 
was nonunion of the ulna fracture and there was bony 
resorption around the plate of proximal fragment indicating 
excessive motion, less likely, infection.  

VA medical records show that the veteran underwent surgery in 
November 1998.  The screws and plate were removed due to 
chronic osteomyelitis; and many of the VA medical records 
associated with the claims folder have to do with that 
disability, which is not on appeal.  

Pertinent to this appeal, is that in November 1998, two 
tomograms of the left forearm were performed to rule on 
nonunion.  On November 17th, the impressions were status-post 
removal of an ulnar orthopedic plate and screws; stable 
orthopedic fixation of the radial plate and screws; and 
possible nonunion of the proximal ulna.  On November 18th, 
the impression was evidence to suggest a partial union of a 
proximal left ulnar fracture.  

On February 22, 1999, the veteran underwent private 
orthopedic examination, for VA compensation purposes.  The 
examiner reviewed the veteran's claims folder prior to 
examination.  It was noted that the veteran's work since 
military was that he operated heavy equipment and had done 
common labor work.  The veteran complained that he had pain 
in the area of the fractured ulnar with heavy gripping, 
lifting or pressure over that area.  

Physical examination revealed that the veteran was in no 
acute distress at the time of evaluation.  Cranial nerves 
were grossly intact.  Examination of the upper extremity 
showed that the veteran had obvious bowing of the proximal 
left ulnar toward the lateral aspect.  Range of motion of the 
uninjured right elbow was zero degrees to 145 degrees.  Range 
of motion of the left elbow was 15 degrees to 130 degrees 
(this was from full extension to full flexion).  Supination 
of the right forearm with the elbow at the side was 90 
degrees, and on the left it was 65 degrees.  Pronation with 
the elbow at the side on the right was 90 degrees and on the 
left it was 70 degrees.  There was no pain to pressure over 
the fracture site.  

Circumference of the left biceps was 1/2 an inch smaller than 
the right biceps.  Circumference of both forearms was normal.  
Elbow flexion/extension strength was normal and equal, left 
and right.  Handgrip strength was strong and equal, left and 
right, although there was subjective complaint of pain with 
that maneuver on the left.  Fine and gross motion of the left 
hand was normal, although there was subjective hypesthesia on 
the ulnar distribution of the left hand involving the small 
and the ulnar half of the ring finger of the left hand.  That 
was most likely due to injury of the ulnar nerve of the elbow 
and about the fracture site.  The examiner noted that x-rays 
of the left forearm showed a metallic plate in place over the 
proximal right radius.  That bone was obviously well healed.  
There was no plate over the proximal ulnar, although one 
could see where the plate was prior to the November 1998 
removal.  There appeared to be a non-union at the fracture 
site of the proximal left ulna.  

The examination impression was "non-union of proximal left 
ulnar."  The examiner noted that, unfortunately, due to the 
veteran's long history of recurrent infection, no further 
treatment was indicated although it was a very bothersome 
condition to the veteran and it limited the use of his left 
upper extremity.  

On February 22, 1999, the veteran also underwent a private 
neurology examination, for the purposes of VA compensation.  
In the Independent Medical Examination, report.  The 
examining physician noted that the veteran had been evaluated 
in April 1994 at VA, and that at that time, the examiner 
stated that the veteran had probable nerve and circulatory 
disturbance as a result of the original fracture and ongoing 
nonunion with osteomyelitis.  The physician reported that the 
veteran's primary complaint was of pain in the region of the 
left elbow and proximal forearm which was aggravated by use 
of the left upper extremity in a forceful or repetitive 
fashion.  The veteran noted that the disorder had 
significantly limited his ability to perform activities which 
required use of both upper extremities.  He noted that he had 
experienced loss of sensation over the ulnar aspect of the 
left hand including the third, fourth and fifth digits which 
the veteran believed dated back to his original injury in 
1972.  The veteran indicated that he had a tendency to drop 
things from his left hand more than was the case prior to his 
accident.  The veteran noted that he had had significant loss 
of strength in the left upper extremity, including grip 
strength, which he attributed to having to limit his use of 
the left upper extremity, predominantly secondary to pain 
limitation in the left elbow and proximal forearm region.  
The veteran denied neck pain or typical cervical radicular 
symptoms.  He reported waking at night with numbness or 
tingling in the third, fourth and fifth digits of the left 
hand; and that it was relatively infrequent, however.  He 
denied sensory or motor deficits elsewhere in the recent or 
remote past.  

Physical examination revealed that the veteran was well 
developed and well nourished, and that he was in no acute 
distress at the time of the examination.  There was full 
range of motion of the cervical spine.  The peripheral pulses 
were full.  Extremities were without edema.  The veteran had 
a significant deformity of the proximal ulnar forearm on the 
left side with extensive linear surgical scars on the volar 
and dorsal aspect of the left forearm.  Tinel's sign was 
weakly positive over the left ulnar groove, negative on the 
right.  

Neurological examination revealed that the veteran was right 
handed, oriented times 3, alert, and appropriate.  There were 
no deficits in higher intellectual functioning.  Speech, 
station, and gait were normal.  The veteran reported 
diminished appreciation of pinprick over the entire dorsal 
aspect of the left hand and over the palmar aspect of the 
third, fourth and fifth digits and adjacent hand on the left.  
The veteran reported diminished appreciation of pinprick to a 
lesser degree involving the entire left brachium from the 
shoulder distally and of the entire left forearm from the 
antecubital fossa to the wrist level.  Motor strength was 
excellent in all major muscle groups of both upper and lower 
extremities with the exception that the veteran had decreased 
grip strength of 4/5 and finger spread of 4/5 on the left.  
Motor examination revealed excellent strength in all major 
muscle groups without atrophy or fasciculation.  The examiner 
reported on Cranial Nerves I through XII.  DTRs were 2+ 
normal in both upper and lower extremities, including ankle 
jerks.  No pathological reflexes were noted, including 
Babinski, Hoffman, jaw jerk, or grasp reflex.  Finger-to-
nose, heel-to-shin, rapid alternating movements and tandem 
walking were performed well.  Vibratory and position sense 
were intact.  Romberg was negative.  

Nerve conduction study reports show the examiner's 
impressions for motor and sensory conduction velocity and 
action potential results for the ulnar and median nerves.  
The examiner wrote an impression in each section, not 
indicated here, and he wrote a summary for the left radial 
nerve conduction study, also not indicated here.   In the 
Independent Medical Examination, the physician summarized his 
impression of the nerve conduction studies, and stated that a 
left radial motor nerve conduction study was normal as were a 
left motor median nerve conduction and left sensory median 
nerve conduction study.  A left motor ulnar nerve conduction 
study revealed significant slowing of the MCV throughout the 
region of the ulnar groove (40 m/sec), consistent with a 
significant degree of neurapraxia affecting the left motor 
ulnar nerve in the region of the ulnar groove.  In this 
regard, it is noted that the corresponding nerve conduction 
studies reports are of record.  The physician listed 7 
examination impressions.  Pertinent to the left ulna were:

1.  left radius and ulnar fractures, secondary to a 
motor vehicle accident in 1972

2.  Status post ORIF for treatment of fractured left 
radius and ulna with bony nonunion of the left ulna

3.  Chronic osteomyelitis of the left ulna, by history

4.  Left tardy ulnar palsy, probably secondary to 
traumatic injury as a consequence of a motor vehicle 
accident in 1972.  The patient has sensory deficits in 
the distribution of the left ulnar nerve, and also 
exhibits motor weakness in the interosseus musculature 
and ulnar innervated forearm musculature manifest by 
decreased grip strength, consistent with an injury to 
the left ulnar nerve in the region of the ulnar groove.  
Motor conduction studies confirm significant slowing of 
the MCV through the region of the ulnar groove 
(decreased to 40 m/sec)

5.  No evidence of injury to the left radial or median 
nerve.  The patient's motor strength is normal in 
musculature innervated by the left radial and median 
nerve.  Motor nerve conduction studies of the left 
radial and median nerve are normal, as is a left median 
sensory nerve conduction study.  The patient notes that 
he has had these sensory abnormalities and weakness of 
grip strength in his left hand dating back to the injury 
in 1972.  

The physician further stated that he did not feel that any 
additional neurodiagnostic studies were indicated.  Surgical 
decompression of the left ulnar at the elbow may or may not 
improve the patient's left ulnar sensory deficits or improve 
his grip strength or finger spreading power substantially.  
This does not appear to be a painful neuropathy at this point 
(which the patient notes is the reason he has not had this 
evaluated previously).  The physician noted that the 
veteran's prognosis for recovery of sensory or motor function 
in the distribution of the left ulnar nerve without surgery 
was very poor.  

On August 2, 1999, the veteran's treating physician from the 
VA Medical Center in Fort Harrison wrote a letter on the 
veteran's behalf.  Therein, the physician indicated that the 
veteran had been his patient for approximately 6 years; and 
that he had treated the veteran for osteomyelitis related to 
a fractured left radius and ulna.  In November 1998, the 
physician surgically removed the screws and plates that were 
installed at the time of the original injury.  That was done 
in order to control the osteomyelitis and constant drainage.  
He stated that, fortunately, as far as the osteomyelitis 
goes, they had gotten that under better control.  
Unfortunately, the veteran now showed only partial union of 
the radius and non union of the ulna with bone loss, weakness 
and muscle atrophy.  The physician stated:

At this point in treatment, we are waiting to see if any 
additional surgery will be necessary but because of his 
condition he is currently unable to work.  He has been a 
heavy equipment operator for the past 25 years and 
because of weakness and possibility of reinjury, I have 
recommended he find a different line of work.  His 
options, of course, are limited not only by his 
disability but also by the area in which he resides and 
his lack of transferable skills....

The physician further opined that the veteran be given a 
temporary total evaluation because of his service connected 
disability; and he was by way of an August 1999 rating 
decision.  

The record shows that the veteran was seen at VA as a 
surgical orthopedic outpatient from November 1998 to June 
1999.  A June 23, 1999 notation revealed that follow-up x-
rays showed no change with non or partial union.  Reportedly, 
the veteran could not use (his) arm for heavy work which was 
his job.  There was no evidence of infection.  It was noted 
that the veteran had recent EMG with left ulnar entrapment 
with 4+/5 weakness of the left hand interosseous.  



I.  Increased Ratings

As alluded to in the introduction, the record reveals that 
the development requested by the Board's remand of May 1998 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Moreover, as the veteran has not identified any 
outstanding, relevant evidence which may support his claim, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance in developing the facts pertinent to his claim is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  
Esteban, 6 Vet. App. at 261.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


Analysis

The orthopedic aspect of the veteran's residuals of fracture 
of the left radius and ulna has been rated by the RO under 
Diagnostic Codes 5211-5212, pertaining to impairment of the 
ulna.  Under Diagnostic Code 5211, a 30 percent rating 
requires nonunion in the upper half with false movement with 
a loss of bone substance (1 inch (2.5 cms.) or more) and 
marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  
A 30 percent rating is the maximum schedular rating allowed 
for the minor extremity under this code.  

In addition, Diagnostic Code 5212 pertains to impairment of 
the radius, and provides a 10 percent rating for malunion of 
the radius with bad alignment.  A 20 percent rating is 
assigned where there is nonunion of the upper half of the 
radius, and a 30 percent rating is assigned for nonunion in 
the lower half, with false movement with loss of bone 
substance (1 inch (2.5 cms) or more) and marked deformity.  A 
30 percent rating is also the maximum schedular rating 
allowed for the minor extremity under this code.  

Under 38 C.F.R. § 4.71, Plate I (2000), range of motion of 
the forearm is zero degrees to 80 degrees; normal supination 
is zero degrees to 85 degrees.  Full wrist dorsiflexion or 
extension is zero degrees to 70 degrees.  Full wrist palmar 
flexion is zero degrees to 80 degrees.  Full wrist ulnar 
deviation is zero degrees to 45 degrees. Full wrist radial 
deviation is zero degrees to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.

The evidence of record shows that the veteran is right hand 
dominant, and he testified to the same at his personal 
hearing.  Therefore his left arm is considered the minor 
extremity for purposes of the rating schedule. 

The Board again refers to the changes made by the RO in 
rating this disability following the Boards May 1998 remand.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the RO in its August 
1999 remand specifically explained that evaluation of the 
veteran's healed fracture of the left radius was more 
appropriately evaluated with the veteran's left ulna 
condition since the injury occurred in the same anatomical 
portion of the veteran's left arm; and that the veteran's 
complaints of painful motion with elbow movement along with 
nonunion and deformity of the ulna would be evaluated 
together.  

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, and does 
not find so in this case.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  Therefore, the Board finds that the 
veteran's service-connected residuals of a fracture of the 
left ulna is more consistent with the application of 
Diagnostic Code 5211 [impairment of the ulna], and that 
diagnostic code is the most appropriate.  As indicated above, 
the veteran's disability is manifested principally by a 
fracture of the left ulna with complaints of pain and 
decreased grip strength.  Such symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
5211.  

Furthermore, as for rating criteria under Diagnostic Code 
5212 [impairment of the radius], the medical evidence of 
record has consistently showed that the veteran's radius 
fracture has healed completely, and that there were no 
residuals associated with the radius.  Therefore, the 
veteran's disability is not manifested by symptoms associated 
with nonunion of the lower half of the left forearm; and the 
veteran would not be entitled to a separate and compensable 
rating under Diagnostic Code 5212.  In that respect, the RO 
has not prejudiced the veteran by describing the disability 
to include the radius.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  What is ultimately important here is that the 
symptomatology associated with the veteran's disability have 
to do with the nonunion of the upper half of the left 
forearm, and that the radius has been shown to be well healed 
and unaffected by residuals since 1972.  

Since the veteran is currently in receipt of the maximum 30 
schedular evaluation allowed for residuals of fracture of the 
proximal radius and ulna of the left arm, the question for 
the Board is whether the veteran is entitled to a higher 
rating under another applicable code.  In order to meet the 
criteria for a rating greater than 30 percent under rating 
codes pertinent to the veteran's left elbow disability 
(referable to the minor elbow), a higher rating would require 
evidence of disability equivalent to intermediate ankylosis, 
at an angle of more than 90 degrees, or between 70 and 50 
degrees, limitation of forearm flexion to 45 degrees, 
limitation of extension to 110 degrees, or nonunion of the 
radius and ulna, with flail false joint, none of which have 
been demonstrated here.  38 C.F.R. § 4.71a, Diagnostic Codes 
5205, 5206, 5210, respectively.  

Therefore, in applying the law to the existing facts, the 
Board finds the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5211 for the 
service-connected residuals of a fracture of the proximal 
radius and left ulna.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 and 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left wrist or forearm when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, in this case, where the diagnostic code under which 
the veteran is rated, 38 C.F.R. § 4.71, Diagnostic Code 5211, 
is not predicated on loss of range of motion, §§ 4.40, 4.45 
and 4.59 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

Next, as noted above in the introduction, the veteran's 
service-connected left elbow disability includes impairment 
of the ulnar nerve, and therefore may be rated under 
Diagnostic Code 8516, which pertains to paralysis of the 
ulnar nerve.  In general, all disabilities are rated 
separately, and all disability ratings are then combined in 
accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.14 provides 
that disability from injuries to the muscles, nerves, and 
joints of an extremity may overlap to a great extent and that 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is to be avoided.  
The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, she should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, 
the Board raised this issue in its May 1998 remand, and 
subsequently, the RO in the August 1999 rating decision, 
granted the veteran a separate disability rating for mild 
incomplete paralysis of the left ulna nerve.  Again, the 
disability is currently rated 10 percent.  The Board 
determines that an evaluation in excess of 10 percent is not 
warranted in this instance.  

Pursuant to Diagnostic Code 8516, for paralysis of the ulnar 
nerve of a minor extremity, a 10 percent rating is assigned 
for mild, incomplete paralysis, and a 20 percent rating is 
assigned for moderate incomplete paralysis.  A 30 percent 
rating is assigned for severe, incomplete paralysis, and a 50 
percent rating is assigned for complete paralysis with the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminence with loss of extension of 
the ring and little fingers where the fingers cannot be 
spread (or reverse), the thumb cannot be adducted and the 
flexion of the wrist is weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2000).

In February 1999, the veteran underwent extensive 
neurological testing at the request of VA.  The examiner 
summarized that the veteran had sensory deficits in the 
distribution of the left ulnar nerve, and that he also 
exhibited motor weakness in the interosseus musculature and 
ulnar innervated forearm musculature.  These symptoms were 
manifested by decreased grip strength, and were considered 
consistent with an injury to the left ulnar nerve.  
Ultimately, the examiner found that the veteran had left 
ulnar sensory deficits, but that there was no painful 
neuropathy.  There also was no evidence of injury to the left 
radial or median nerve, and the veteran's motor strength was 
normal in musculature innervated by the left radial and 
median nerve.  Motor nerve conduction studies of the left 
radial and median nerve were also normal, as was a left 
median sensory nerve conduction study.  

The symptomatology associated with this disability picture is 
considered mild in nature, thus warranting assignment of a 10 
percent evaluation under Diagnostic Code 8516.  38 C.F.R. § 
4.124a, Diagnostic Code 8516.  The evidence of record 
contains no competent medical evidence showing more than mild 
sensory impairment, or any more severe motor impairment or 
nerve paralysis to warrant assignment of a higher evaluation 
under that Diagnostic Code.  Therefore, the Board concludes 
that the veteran's left ulnar sensory deficits warrant no 
more than 10 percent, under this separate disability.


II.  TDIU

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed in the veteran's case.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim for TDIU is in essence a 
claim for an increased rating.  See Norris v. West, 12 Vet. 
App. 413, 420 (1999).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that it is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service- 
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VA O.G.C. Prec. 
Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).

Also, 38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.

The record reflects that the veteran has three service- 
connected disabilities (as noted in the introduction, two of 
his disabilities were combined for rating purposes).  The 
first disability of residuals of fracture of the proximal 
radius and ulna of the left arm, is rated at 30 percent.  The 
second disability of osteomyelitis of the left ulna is rated 
at 20 percent, and the third disability of mild incomplete 
paralysis of the left ulnar nerve is rated at 10 percent.  
This makes a combined rating of only 50 percent disablement.  
As the veteran has neither sufficient additional service-
connected disability to bring the combined rating to 
70 percent, nor a single disability rated at 60 percent, the 
criteria for a total rating under the provisions of 38 C.F.R. 
§ 4.16(a) are not met in this case.

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as in this case, 
an extra-schedular rating is for consideration where the 
veteran is unemployable due to the service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based on individual 
unemployability due solely to the service-connected left 
elbow conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 
(1993).

In addition to the medical evidence and personal hearing 
testimony recited in the factual background above, it is 
noted that in a November 1998 statement, the veteran stated 
that he could no longer work as a heavy equipment operator 
due to the weakness in his left arm.  He stated that he was 
unemployable.  In a statement received in February 1999, the 
veteran indicated that he was no longer able to work in his 
profession as a heavy equipment operator, and that he had not 
worked since July 1998.  In a statement received in March 
1999, the veteran further stated that he had not been able to 
work since he had the surgery which removed the plate from 
his left arm.  He stated that he considered his left arm to 
be totally useless, and that with his education and, location 
and experience, he did not know how he could make a 
substantially gainful living.  The veteran contended that his 
service-connected disability had resulted in his being 
unemployable and that he could no longer do any lifting or 
chores around his home.  

In March 1999, the veteran also submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  Therein the veteran indicated that it was 
his forearm condition/osteomyelitis which prevented him from 
securing or following any substantially gainful occupation.  
The veteran indicated that he had been under a doctor's care 
and/or hospitalized within the past 12 months.  Indeed the 
claims folder shows that in November 1998 the veteran 
underwent surgical removal of the plate and screws in his 
left forearm.  He stated that November 6, 1998 was the date 
that the disability affected his full time employment.  He 
had last worked full time on November 5, 1998, and the date 
he became too disabled to work was November 6, 1998.  The 
veteran indicated that the most money he had earned in one 
year was $54,000, in the year 1992.  His occupation during 
that year was paver/heavy equipment operator.

Under the section for employment including self-employment 
for the last five years, the veteran indicated that he worked 
40 hours per week, from 1987 to 1992, doing seasonal work 
with a contractor; and from 1994 to 1998, his hours varied 
from zero to 40 hours per week, for seasonal heavy equipment 
operation.  The veteran indicated that he was not presently 
employed, and that his total earned income for the past 12 
months was $12,000.  He stated that he left his last job/self 
employment because of his disability, and that he did not 
receive disability retirement benefits.  The veteran 
indicated that he did not receive workers compensation 
benefits.  The veteran indicated that he had not tried to 
obtain employment since he became too disabled to work.  

For schooling and other training, the veteran listed one year 
of High School education completed, and that he did not have 
other education and training before he was too disabled to 
work, or since then.  In the remarks section, the veteran 
stated that he had not been able to work since November 6, 
1998 when his doctor removed the plate, and that the bone had 
never healed.  He stated that he had no strength (in his left 
forearm), and that up until the surgery he was able to work.  
The veteran noted that his doctor said that he would not 
perform anymore surgery on the veteran.  

In his October 1999 appeal to the Board, the veteran 
contended that his VA physician's opinion had not been 
properly considered by the RO; that even though the veteran 
had worked by being self employed, he worked for an extremely 
reduced income.  The veteran also indicated that he took care 
of his granddaughter.  

The veteran also submitted copies of his Internal Revenue 
Service, tax records for the years 1994, 1996, 1997 and 1998.  
These records show a steady decline in the veteran's income 
from $19,868 in 1994 to $13, 247 in 1998.  He further 
submitted a copy of the Poverty Thresholds for 1998, a report 
issued by the United States Census Bureau.  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  

Upon review of the evidence in this case, although it appears 
as though the veteran may be able to do some types of very 
limited work, but due to his left forearm deformity post-
surgery, including the residuals of pain and weakness, 
limited motion, the inability to use his left arm, it is 
evident that the veteran is unable to perform as heavy 
equipment operation any longer.  The statement from the 
veteran's VA physician in August 1999, to the effect that the 
veteran was then currently unable to work, that he had been a 
heavy equipment operator for the past 25 years and because of 
weakness and possibility of reinjury, and the VA physician's 
recommendation that the veteran find a different line of 
work, is found to be quite probative.  Being unable to 
perform the duties associated with operating heavy machinery 
means that the veteran can no longer perform his occupation 
as an equipment operator doing seasonal construction work and 
associated labor.  While the veteran could probably perform 
some other type of non physical labor, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a) (2000); Van Hoose 
v. Brown, 4 Vet. App. at 363.  The Board agrees with the VA 
physician's statement in August 1999 that the veteran's 
options for a different line of work were limited by his 
disability and because of the lack of transferable skills.  
With one year of high school education, and no other skills 
indicated besides contract type physical labor, the evidence 
of record overall suggests that the veteran would have 
difficulty working at any job due to the total effect of his 
left forearm disability, although he could probably actually 
do some type of employment, albeit of marginal character.  

When all of the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In the present case, the evidence is in relative equipoise, 
in that the veteran could probably do some type of work but 
that he is unable to use his left forearm for fear of 
reinjury, and his lack of transferable skills make him unable 
to be gainfully employed.  Therefore, the benefit of the 
doubt resides in the veteran's favor.  Accordingly, a total 
rating for individual unemployability compensation is 
therefore granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).


ORDER

An evaluation in excess of 30 percent for residuals of a 
fracture of the proximal radius and ulna of the left arm is 
denied. 

An evaluation in excess of 10 percent for mild incomplete 
paralysis of the left ulnar nerve is denied.  

Entitlement to a total disability rating based upon 
individual unemployability is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

